81 F.3d 148
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter R. COLEMAN, Petitioner-Appellant,v.Ronald J. ANGELONE, Director, Respondent-Appellee.
No. 95-6982.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1996.Decided April 4, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   David G. Lowe, Magistrate Judge.  (CA-95-141)
Walter R. Coleman, Appellant Pro Se.  Thomas Cauthorne Daniel, Assistant Attorney General, Richmond, Virginia, for Appellee.
E.D.Va.
DISMISSED.
Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the magistrate judge's order denying relief on his 28 U.S.C. § 2254 (1988) petition.   We have reviewed the record and the magistrate judge's opinion, entered pursuant to 28 U.S.C. § 636(c)(1988), and find no reversible error.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate judge.   Coleman v. Angelone, No. CA-95-141 (E.D. Va.  June 21, 1995).   We deny Appellant's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.